Certain persons conducted shows or exhibitions under tents in the City of Jacksonville "at *Page 86 
the location" known as the "Fair Grounds." They also operated other "catch penny" businesses or devices for profit at the same place. It appears that these small occupations were carried on during the same period of time in which the Duval County Fair and Exposition Association, a corporation not for profit organized under Florida laws, carried on its exhibition of agricultural and other products.
The people who are engaged in the above described occupations carry on their businesses at the Fair Grounds under contracts with the Fair Association. Those contracts are called "concessions."
It does not appear that the above mentioned occupations are carried on within the Fair Grounds or within the gates of the inclosed grounds, but on the contrary it is alleged by the alternative writ and admitted by the answer that they are conducted "at a place known as 'The Fair Grounds.' "
The word "at" is not so definite a term as "in" or "on," therefore from the pleadings in the case the above described small occupations are not clearly shown to be carried on or upon or within the "Fair Grounds." Some of them, or indeed all of them, may so far as this Court is informed, be carried on outside the "Fair Grounds" but near thereto, even though upon the property of the "Duval County Fair and Exposition Association."
If the occupations sought to be taxed are in fact carried on outside the Fair Grounds, that is to say, outside the gates of the inclosure, it does not follow that every person who may be attracted by the various forms of recreation, amusement and semi-gambling devices offered by the businesses described would, after or before satisfying his or her desire for the enjoyment which such divertisements afford to them, enter the "Fair Grounds" where they would be required to pay an admission fee at the gates. *Page 87 
Therefore it may not be argued with any degree of accuracy that the presence of any number of amusement seekers attracted by the shows would insure a proportionate increase of gate receipts for the Fair Association. The money derived by the Fair Association from concessions granted for such businesses in such circumstances would constitute its only income from those activities. That consideration takes the matter largely out of the reason which may lie behind a statute exempting the properties of Fair Associations from taxation. It was not the purpose of such statutes to authorize such semi-educational institutions as State and County Fair Associations to set up the business of encouraging, maintaining or operating such occupations as are set out in the alternative writ.
The statutes mentioned in the majority opinion, Sections 6522 and 1080, Compiled General Laws, 1927, are not applicable as exempting the respondents or the Duval County Fair and Exposition Association from occupational taxes in the circumstances disclosed by the pleadings in the case. Section 6522, supra, relates to taxes on the money and property of Fair Associations while used and administered by such Associations as trustee of public properties exclusively for the legitimate purpose of the Association. In such case the exemption is as toad valorem taxes and not occupational taxes because such a tax is not a tax on occupations.
Section 1080, supra, relates to persons, firms or corporations permanently carrying on amusement parks within which merry-go-rounds, roller coaster, theatrical and other exhibitions, shows and performances, are given and does not apply to associations organized for the purpose of holding annual County Fairs. There is no effort in this case to exact of the Fair Association an occupational tax on such *Page 88 
amusements permanently carried on by the Association within its grounds or parks.
The real parties in interest may not appear in this litigation. However that may be, the purpose of this proceeding is definitely to require the County Tax Collector to collect the occupational tax appropriate under the law from persons carrying on the businesses described in the writ.
I think the judgment of the court should be affirmed.